Citation Nr: 1752744	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for bilateral plantar fasciitis.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for a disability of the tailbone.

7.  Entitlement to service connection for a cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2009, the Veteran requested a hearing before the Board at the RO.  The requested hearing was scheduled several times, most recently for a date in February 2015.  The Veteran did not appear and has neither provided explanation for her failure to appear, nor requested the hearing to be rescheduled.  The Board, therefore, deems the hearing request withdrawn.

The Veteran's appeal was remanded by the Board in January 2014 and again in February 2016.  The appeal has been returned to the Board for appellate review.

At the time of the prior remands, the matters of entitlement to service connection for anxiety disorder and for depression were on appeal.  In July 2017, the Agency of Original Jurisdiction (AOJ) issued a rating decision awarding service connection for posttraumatic stress disorder (PTSD), previously claimed as depression.  The AOJ relied upon a May 2017 VA examiner's findings and determined that the rating for PTSD included consideration of both anxiety and depression.  There is no indication in the record that either the Veteran, or her representative disagrees with this assessment of the claim.  Further, the Board observes that the anxiety and depression issues were not included in the representative's October 2017 Post-Remand Brief.  Thus, in this case, the Board finds the appeals as to service connection for both anxiety and depression were satisfied by the AOJ's award of service connection for PTSD.  The Board will not consider these claims further.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, these claims were remanded in January 2014 and February 2016.  The Board's remand directives were not sufficiently completed.  Accordingly, while additional delay is unfortunate, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's January 2014 and February 2016 remands included direction for the AOJ to develop the records pertinent to the appeal, and to conduct any other development as may be indicated.  Following the records development and subsequent award of service connection for PTSD, a July 2017 deferred rating decision shows instructions to schedule the Veteran for VA examinations related to her claims for a back disorder, bilateral knee disorder, bilateral ankle disorder, bilateral plantar fasciitis, right foot disorder, disability of the tailbone and cyst.  These issues were returned to the Board without these examinations being scheduled, and as discussed below, without readjudication of the appeal.  Thus, it appears that the AOJ deemed additional development necessary, but did not complete it.  A remand of these issues is necessary so the examinations can be scheduled.

Further, in October 2016, the Veteran's representative first alleged that the claims remaining on appeal were caused by the in-service sexual assault, which was deemed a basis for the PTSD diagnosis.  Thus, along with the VA examinations to be scheduled, opinions should be obtained as to whether any of the matters remaining on appeal are related to the injuries sustained in the events leading to the PTSD diagnosis.  

Finally, the Board's January 2014 remand included instruction for the AOJ to complete the records development and then readjudicate the claims and furnish a supplemental statement of the case (SSOC).  Following the post remand development, no such SSOC was issued.  Thus, in February 2016, the Board again remanded the claim for certain development and pointed out the noncompliance with the SSOC ordered by the prior Board remand.  Since the February 2016 remand, the AOJ further developed the claim and has yet to issue an SSOC.  Both because the AOJ added records, such as STRs, to the file, and because the AOJ failed to take action required by both prior Board remands, these issues must again be remanded for readjudication and issuance of an SSOC.  38 C.F.R. § 20.1304 (2017); Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the VA examinations referenced in the July 2017 Deferred Rating Decision.  In doing so, the AOJ should ask the examiner(s) to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed disabilities had their onset in, or are otherwise related to injuries sustained during the Veteran's in-service assaults, as she so describes.  See representative's October 2017 Post-Remand Brief.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




